Motion Denied and Order filed June 11, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00528-CV
                                ____________

HO & HUANG PROPERTIES, L.P. AND SW PARKWAY MANAGEMENT,
                     INC., Appellants

                                       V.

             PARKWAY DENTAL ASSOCIATES P.A., Appellee


                    On Appeal from the 80th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2007-69193


                                    ORDER

      On January 22, 2015, this appeal was reinstated and the court reporter,
Michelle Tucker, was order to file the record on or before February 27, 2015. The
record has not been filed with the court. On June 1, 2015, appellee filed a motion
to dismiss the appeal asserting the lack of activity gives rise to an inference
appellants no longer seek to prosecute this appeal. On June 4, 2015, appellants’
filed a response to the motion to dismiss stating they have requested the record be
prepared and payment arrangements have been made.

      In accordance with Rule 35.3, we deny appellee’s motion to dismiss and
issue the following order. Tex. R. App. P. 35.3(c).

      We order Michelle Tucker, the court reporter, to file the record in this appeal
within 15 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. If Michelle Tucker does not timely file the
record as ordered, we will issue an order directing the trial court to conduct a
hearing to determine the reason for the failure to file the record.



                                   PER CURIAM


Panel consists of Justices Christopher, Brown and Wise.